
	
		I
		112th CONGRESS
		2d Session
		H. R. 6386
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2012
			Mrs. Miller of
			 Michigan (for herself, Mr.
			 Rokita, and Mr. Harris)
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  require an individual who applies for a motor vehicle driver’s license in a new
		  State to indicate whether the new State is to serve as the individual’s
		  residence for purposes of registering to vote in elections for Federal office,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Voter Registration Integrity
			 Act.
		2.Requiring
			 applicants for motor vehicle driver’s licenses in new state to indicate whether
			 state serves as residence for voter registration purposes
			(a)Requirements for
			 applicants for licensesSection 5(d) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–3(d)) is amended—
				(1)by striking
			 Any change and inserting (1) Any change;
			 and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)(A)A State motor vehicle
				authority shall require each individual applying for a motor vehicle driver’s
				license in the State—
								(i)to indicate whether the individual
				resides in another State or resided in another State prior to applying for the
				license, and, if so, to identify the State involved; and
								(ii)to indicate whether the individual
				intends for the State to serve as the individual’s residence for purposes of
				registering to vote in elections for Federal office.
								(B)If pursuant to subparagraph (A)(ii) an
				individual indicates to the State motor vehicle authority that the individual
				intends for the State to serve as the individual’s residence for purposes of
				registering to vote in elections for Federal office, the authority shall notify
				the motor vehicle authority of the State identified by the individual pursuant
				to subparagraph (A)(i), who shall notify the chief State election official of
				such State that the individual no longer intends for that State to serve as the
				individual’s residence for purposes of registering to vote in elections for
				Federal
				office.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect with
			 respect to elections occurring in 2014 or any succeeding year.
			
